           Case 1:20-cv-00197-GSA Document 20 Filed 11/17/20 Page 1 of 2


 1   McGREGOR W. SCOTT
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel
 3   DANIEL P. TALBERT
     Special Assistant United States Attorney
 4          Social Security Administration
            160 Spear Street, Suite 800
 5          San Francisco, CA 94105
            Telephone: (415) 977-8995
 6          Facsimile: (415) 744-0134
     Attorneys for Defendant
 7

 8

 9

10                                     UNITED STATES DISTRICT COURT

11                                     EASTERN DISTRICT OF CALIFORNIA

12                                            FRESNO DIVISION

13

14    RODOLFO RODRIGUEZ,                                 No. 1:20-cv-00197-GSA

15                        Plaintiff,
                                                         STIPULATION AND ORDER FOR A
16    v.                                                 SECOND EXTENSION OF THIRTY DAYS
                                                         FOR DEFENDANT’S OPPOSITION TO
17    ANDREW SAUL,
      Commissioner of Social Security,                   PLAINTIFF’S OPENING BRIEF
18
                          Defendant.
19

20            The parties stipulate by counsel that Defendant shall have an extension of thirty days, until

21   December 18, 2020, to file his opposition to Plaintiff’s opening brief. Good cause exists for this

22   extension, as explained below.

23            The originally assigned attorney for Defendant left the office, requiring reassignment to

24   another attorney for filing. However, because of workload inconsistencies between the regional

25   offices in the Office of General Counsel, an attorney in the Denver region has been assigned to

26   brief this case, and the undersigned attorney for Defendant will review, revise, and file the

27   opposition. The attorney responsible for briefing this case has been ill and was out of the office

28   in recent weeks, precluding him from working on this brief; he anticipates being out of the office
        Case 1:20-cv-00197-GSA Document 20 Filed 11/17/20 Page 2 of 2


 1   throughout this week and next week, and will therefore require additional time to brief this case,
 2   and for the undersigned attorney for Defendant to review and file that brief. The undersigned
 3   attorney for Defendant is currently reviewing briefs for two new attorneys in his office this week
 4   and preparing for an oral argument before the Ninth Circuit this week, and does not anticipate
 5   being able to brief the case this week either.
 6          For all these reasons, Defendant requests an extension of thirty days to file his opposition
 7   to Plaintiff’s opening brief. Plaintiff’s counsel has no objection to this request.
 8          Respectfully submitted November 16, 2020.
 9
     DATED: November 16, 2020                         /s/ Jacqueline Forslund
10                                                    JACQUELINE FORSLUND
                                                      (as authorized by email)
11                                                    Attorney for Plaintiff
12
                                                      McGREGOR W. SCOTT
13                                                    United States Attorney

14   DATED: November 16, 2020                 By      s/ Daniel P. Talbert
                                                      DANIEL P. TALBERT
15                                                    Special Assistant United States Attorney
16
                                                      Attorneys for Defendant
17
                                                      ORDER
18
              Good cause appearing, Defendant is granted an additional thirty days to file his opposition
19
     to Plaintiff’s opening brief, until December 18, 2020.
20

21
     IT IS SO ORDERED.
22
        Dated:     November 17, 2020                                  /s/ Gary S. Austin
23
                                                         UNITED STATES MAGISTRATE JUDGE
24

25

26

27

28
                                                          2
